DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 15 March 2022 has been entered. Claim(s) 1-13 remain pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "receiving, from a movement sensor, a first data set containing measurements of movements of the subject over a period of time; receiving, from a context sensor, a second data set indicative of context information of the subject that can be used to determine a context of particular movements of the subject, wherein the second data set contains measurements that cover the period of time covered by the first data set; determining two or more contexts from the context information of the second data set, each context of the two or more contexts including at least one temporal occurrence over the period of time; selecting a context from the two or more contexts to determine a fall risk for the selected context; selecting a part of the first data set based on the selected context the selected part of the first data set comprising separate, non-contiguous portions of the first data set, wherein each portion of the selected part of the first data set corresponds to a respective temporal occurrence of the selected context of the second data set and determining the fall risk based on movement measurements in the selected part of the first data set". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "receiving, from a movement sensor, a first data set containing measurements of movements of the subject over a period of time; receiving, from a context sensor, a second data set indicative of context information of the subject that can be used to determine a context of particular movements of the subject, wherein the second data set contains measurements that cover the period of time covered by the first data set; determining two or more contexts from the context information of the second data set, each context of the two or more contexts including at least one temporal occurrence over the period of time; selecting a context from the two or more contexts to determine a fall risk for the selected context; selecting a part of the first data set based on the selected context the selected part of the first data set comprising separate, non-contiguous portions of the first data set, wherein each portion of the selected part of the first data set corresponds to a respective temporal occurrence of the selected context of the second data set and determining the fall risk based on movement measurements in the selected part of the first data set" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional element “transmitting, from the processing unit to a client device, for display in a user interface of the client device, one or more visual indicators comprising one or more tasks for the subject to perform to reduce the determined fall risk, the one or more visual indicators based on the determined fall risk”. However, this limitation constitutes mere data outputting in conjunction with the abstract idea per MPEP 2106.05(g), which is considered insignificant extra-solution activity such that it does not integrate the abstract idea into a practical application. In particular, as the limitation requires only the outputting of indicators on a display such that the user is not compelled to act upon the indicators, so no further action, treatment, or prophylaxis is required. The limitations of “a computer-implemented method”, “receiving, from a movement sensor”, and “receiving, from a context sensor” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic computer or processor, a generic movement sensor, and a generic context sensor, which applicant’s specification filed 22 June 2021 describes as both routine and conventional in its description of “examples of processing components that may be employed in various embodiments of the present disclosure include, but are not limited to, conventional microprocessors, application specific integrated circuits (ASICs), and field-programmable gate arrays (FPGAs)” (Page 5, lines 23-24-Page 5, lines 1-2) as well as “the processing unit can be part of a personal electronic device such as a smartphone, tablet computer, laptop computer or desktop computer, or part of another electronic device” (Page 8, lines 10-14), “the movement sensor can comprise an altitude sensor (e.g. an air pressure sensor)…a position sensor…such as a GPS…one or more cameras or other imaging devices” (Page 4, lines 11-23), and  “a context sensor can itself be a ‘movement sensor’ (e.g. an accelerometer)” (Page 7, lines 2-4) as well as “the context sensors may be part of an existing ‘smart home’ arrangement of devices and sensors” (Page 7, lines 7-8). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a generic computer in an undefined manner including reading measurements and giving a judgement on a patient’s risk of falling) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 4 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the step of selecting further comprises: selecting a context that corresponds to a fall risk.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, the step of selecting a part of the first data set could be done by a person or generic computer in an undefined manner such as by making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the operations further comprise: processing the first data set to identify occurrences of a particular type of movement performed by the subject, wherein selecting the context from the two or more contexts comprises using the second data set to select the context from the two or more contexts that relates to the particular type of movement.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, identifying occurrences of a type of movement could be done through observation, and the step of selecting a part of the first data set could be done by a person or generic computer in an undefined manner such as by making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 1 and 3, claim 4 recites the limitation “wherein the particular type of movement comprises at least one of walking, jogging, running, getting up from a sitting position, exercising or standing still.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, identifying occurrences of a type of movement could be done through observation, and the step of selecting a part of the first data set could be done by a person or generic computer in an undefined manner such as by making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the context information comprises any one or more of a location of the subject, a light level, whether the subject is using a walking aid, whether or when the subject is in bed, whether or when the subject is standing still, whether the subject is using a specific chair, whether or when the subject is using a toilet, whether or when the subject has taken medication, a temperature, a weather conditions, or a time of day.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, the receiving data indicative of context information could be done by a person or generic computer in an undefined manner such as by visually observing and making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the operations further comprise measuring, with the movement sensor, the movement of the subject to provide the first data set.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, the receiving a first data set could be done by a person or generic computer in an undefined manner such as by visually observing and making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the operations further comprise measuring, with the context sensor, the context information of the subject to provide the second data set.” The claim element of claim 1 of a computer-implemented method of determining a fall risk is recited with a high level of generality (as written, the receiving a second data set could be done by a person or generic computer in an undefined manner such as by visually observing and making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "receiving, from a movement sensor, a first data set containing measurements of movements of the subject over a period of time; instructions for receiving, from a context sensor, a second data set indicative of context information of the subject that can be used to determine a context of particular movements of the subject, wherein the second data set contains measurements that cover the period of time covered by the first data set; instructions for determining two or more contexts from the context information of the second data set, each context of the two or more contexts including at least one temporal occurrence over the period of time; instructions for selecting a context from the two or more contexts to determine a fall risk for the selected context; instructions for selecting a part of the first data set based on the selected context the selected part of the first data set comprising separate, non-contiguous portions of the first data set, wherein each portion of the selected part of the first data set corresponds to a respective temporal occurrence of the selected context of the second data set and instructions for determining the fall risk based on movement measurements in the selected part of the first data set". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 8 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 8, the limitations "receiving, from a movement sensor, a first data set containing measurements of movements of the subject over a period of time; instructions for receiving, from a context sensor, a second data set indicative of context information of the subject that can be used to determine a context of particular movements of the subject, wherein the second data set contains measurements that cover the period of time covered by the first data set; instructions for determining two or more contexts from the context information of the second data set, each context of the two or more contexts including at least one temporal occurrence over the period of time; instructions for selecting a context from the two or more contexts to determine a fall risk for the selected context; instructions for selecting a part of the first data set based on the selected context the selected part of the first data set comprising separate, non-contiguous portions of the first data set, wherein each portion of the selected part of the first data set corresponds to a respective temporal occurrence of the selected context of the second data set and instructions for determining the fall risk based on movement measurements in the selected part of the first data set" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional element “instructions for transmitting, from the processor to a client device, for display in a user interface of the client device, one or more visual indicators comprising one or more tasks for the subject to perform to reduce the determined fall risk, the one or more visual indicators based on the determined fall risk”. However, this limitation constitutes mere data outputting in conjunction with the abstract idea per MPEP 2106.05(g), which is considered insignificant extra-solution activity such that it does not integrate the abstract idea into a practical application. In particular, as the limitation requires only the outputting of indicators on a display such that the user is not compelled to act upon the indicators, so no further action, treatment, or prophylaxis is required. The claim additionally recites the element “a non-transitory computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a processor”. The limitations of “a non-transitory computer readable medium”, “by a processor”, “receiving, from a movement sensor”, and “receiving, from a context sensor” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic computer medium, a generic computer or processor, a generic movement sensor, and a generic context sensor, which applicant’s specification filed 22 June 2021 describes as both routine and conventional in its description of “a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms, such as via the internet or other wired or wireless telecommunication systems” (Page 25, lines 10-13), “examples of processing components that may be employed in various embodiments of the present disclosure include, but are not limited to, conventional microprocessors, application specific integrated circuits (ASICs), and field-programmable gate arrays (FPGAs)” (Page 5, lines 23-24-Page 5, lines 1-2) as well as “the processing unit can be part of a personal electronic device such as a smartphone, tablet computer, laptop computer or desktop computer, or part of another electronic device” (Page 8, lines 10-14), “the movement sensor can comprise an altitude sensor (e.g. an air pressure sensor)…a position sensor…such as a GPS…one or more cameras or other imaging devices” (Page 4, lines 11-23), and  “a context sensor can itself be a ‘movement sensor’ (e.g. an accelerometer)” (Page 7, lines 2-4) as well as “the context sensors may be part of an existing ‘smart home’ arrangement of devices and sensors” (Page 7, lines 7-8). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a generic computer in an undefined manner including reading measurements and giving a judgement on a patient’s risk of falling) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 8 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "receive, from a movement sensor, a first data set containing measurements of movements of the subject over a period of time; receive, from a context sensor, a second data set indicative of context information of the subject that can be used to determine a context of particular movements of the subject, wherein the second data set contains measurements that cover the period of time covered by the first data set; determine two or more contexts from the context information of the second data set, each context of the two or more contexts including at least one temporal occurrence over the period of time; select a context from the two or more contexts to determine a fall risk for the selected context; select a part of the first data set based on the selected context the selected part of the first data set comprising separate, non-contiguous portions of the first data set, wherein each portion of the selected part of the first data set corresponds to a respective temporal occurrence of the selected context of the second data set and determine the fall risk based on movement measurements in the selected part of the first data set". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 9 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 9, the limitations "receive, from a movement sensor, a first data set containing measurements of movements of the subject over a period of time; receive, from a context sensor, a second data set indicative of context information of the subject that can be used to determine a context of particular movements of the subject, wherein the second data set contains measurements that cover the period of time covered by the first data set; determine two or more contexts from the context information of the second data set, each context of the two or more contexts including at least one temporal occurrence over the period of time; select a context from the two or more contexts to determine a fall risk for the selected context; select a part of the first data set based on the selected context the selected part of the first data set comprising separate, non-contiguous portions of the first data set, wherein each portion of the selected part of the first data set corresponds to a respective temporal occurrence of the selected context of the second data set and determine the fall risk based on movement measurements in the selected part of the first data set" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional element “transmit, from the processor to a client device, for display in a user interface of the client device, one or more visual indicators comprising one or more tasks for the subject to perform to reduce the determined fall risk, the one or more visual indicators based on the determined fall risk”. However, this limitation constitutes mere data outputting in conjunction with the abstract idea per MPEP 2106.05(g), which is considered insignificant extra-solution activity such that it does not integrate the abstract idea into a practical application. In particular, as the limitation requires only the outputting of indicators on a display such that the user is not compelled to act upon the indicators, so no further action, treatment, or prophylaxis is required. The claim additionally recites the element “the apparatus comprising a processor”. The limitations of “a processor”, “receiving, from a movement sensor”, and “receiving, from a context sensor” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic computer or processor, a generic movement sensor, and a generic context sensor, which applicant’s specification filed 22 June 2021 describes as both routine and conventional in its description of a “examples of processing components that may be employed in various embodiments of the present disclosure include, but are not limited to, conventional microprocessors, application specific integrated circuits (ASICs), and field-programmable gate arrays (FPGAs)” (Page 5, lines 23-24-Page 5, lines 1-2) as well as “the processing unit can be part of a personal electronic device such as a smartphone, tablet computer, laptop computer or desktop computer, or part of another electronic device” (Page 8, lines 10-14), “the movement sensor can comprise an altitude sensor (e.g. an air pressure sensor)…a position sensor…such as a GPS…one or more cameras or other imaging devices” (Page 4, lines 11-23), and  “a context sensor can itself be a ‘movement sensor’ (e.g. an accelerometer)” (Page 7, lines 2-4) as well as “the context sensors may be part of an existing ‘smart home’ arrangement of devices and sensors” (Page 7, lines 7-8). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a generic computer in an undefined manner including reading measurements and giving a judgement on a patient’s risk of falling) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 9 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 9, which was rejected under 35 U.S.C. 101 in paragraph 7 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 9, or comprise significantly more than the limitations of claim 9.
Besides the abstract idea of claim 9, claim 10 recites the limitation “wherein the processor is configured to select a context that corresponds to a fall risk.” The claim element of claim 9 of an apparatus for determining a fall risk is recited with a high level of generality (as written, selecting a part of the first data set could be done by a person or generic computer in an undefined manner such as by making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 9, claim 11 recites the limitation “wherein the processor is configured to process the first data set to identify occurrences of a particular type of movement performed by the subject; and select the part of the first data set by using the second data set to select the context that relates to the particular type of movement.” The claim element of claim 9 of an apparatus for determining a fall risk is recited with a high level of generality (as written, identifying occurrences of a type of movement could be done through observation, and the step of selecting a part of the first data set could be done by a person or generic computer in an undefined manner such as by making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 9 and 11, claim 12 recites the limitation “wherein the particular type of movement comprises at least one of walking, jogging, running, getting up from a sitting position, exercising or standing still.” The claim element of claim 9 of an apparatus for determining a fall risk is recited with a high level of generality (as written, identifying occurrences of a type of movement could be done through observation, and the step of selecting a part of the first data set could be done by a person or generic computer in an undefined manner such as by making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 9, claim 13 recites the limitation “wherein the context information comprises any one or more of a location of the subject, a light level, whether the subject is using a walking aid, whether or when the subject is in bed, whether or when the subject is standing still, whether the subject is using a specific chair, whether or when the subject is using a toilet, whether or when the subject has taken medication, a temperature, weather conditions, or a time of day.” The claim element of claim 9 of an apparatus for determining a fall risk is recited with a high level of generality (as written, the receiving data indicative of context information could be done by a person or generic computer in an undefined manner such as by visually observing and making a personal judgment). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annegarn ‘153 (US 20160220153 A1) in view of Annegarn ‘146 (WO 2014195146 A1).
Regarding claim 1, Annegarn ‘153 teaches a computer-implemented (Paragraph 0032—computer of processing unit performs the method) method of determining a fall risk of a subject (Paragraph 0013—determined context information indicates the user may be at an increased risk of falling), the computer-implemented method when executed on a processing unit causes the processing unit to perform operations (Paragraph 0032—computer readable code is executed by a suitable computer or processing unit in order to perform the method) comprising: receiving, from a movement sensor (Paragraph 0064—processing unit receives measurements from movement sensors; One or more movement sensors 6, 8, Fig. 1), a first data set containing measurements of movements of the subject over a period of time (Paragraph 0025—determining one or more feature values from measurements of the movements of the user; Paragraph 0064—one or more movement sensors for obtaining measurements of the movements of the user); receiving, from a context sensor (Paragraphs 0015-0017—context information may include information about the user’s current activities, movement patterns, and location, which may all be measured with the movement sensors such that those sensors additionally serve as context sensors; Paragraph 0100—processing unit can determine an activity such as walking by processing the measurements from movement sensors to identify patterns; Paragraph 0103—context information comprises information on the environment around the user…can be measured using a light sensor), a second data set indicative of context information of the subject (Steps 101 and 107—determine context information about the user and/or the environment in which the user is located, Fig. 6; Element 50—contextual information, Fig. 7), wherein the second data set contains measurements that cover the period of time covered by the first data set (Paragraph 0086—while the method of Fig. 6 is being performed, the system is measuring movements of the user from the movement sensors and continuously or periodically processing them); determining two or more contexts from the context information of the second set, each context of the two or more contexts including at least one temporal occurrence over the periods of time (Paragraph 0111—switches into assessment data analysis mode in which measurements collected during previous data collection modes are analyzed to determine fall risk, such that previous temporal occurrences of contexts may be analyzed; Paragraph 0118—blocks of measurement data may be contiguous with previous blocks or not, depending on specific context information such as the user sitting or lying down for an extended period of time; Fig. 8—environmental conditions and other factors such as medication use contribute to fall risk consideration such that multiple different contexts may be determined from the context information, such as different lighting contexts, different ground surfaces, etc.); selecting a context from the two or more contexts to determine a fall risk for the selected context (Paragraphs 0013-0020—various contexts may indicate that the user is or may be at increased risk of falling in the selected context, such that a given context may be selected to indicate whether the user is at an increased risk of falling or a normal risk of falling; Paragraph 0102—can determine if the location of the user coincides with a location in which the user has previously fallen with a match indicating the user is at higher risk of falling, while a location with no fall history would have a lower or normal associated risk of falling); selecting a part of the first data set based on the selected context (Paragraph 0086—while the method of Fig. 6 is being performed, the system is measuring movements of the user from the movement sensors and continuously or periodically processing them; Paragraph 0099—when the context information indicates the user is performing a fall risk assessment or other high risk activity, will increase sensitivity of the fall detection algorithm…sensitivity can be reduced when the risk level falls; Paragraphs 0029-0030, 0033-040—the fall detection algorithm sensitivity may be set to a normal sensitivity when the user is at a normal risk of falling, but when context information indicates the user is at higher risk the sensitivity may be increased, such that the first data corresponding to the movement of the user may be selected for increased scrutiny/sensitivity based on a selected context being indicating increased risk while periods of movement which do not take place in a high-risk context would not be selected; Paragraph 0105—can compare an activity profile to activity profiles from previous periods of time to determine if the user is more active than usual or no); the selected part of the first data set comprising separate, non-contiguous portions of the first data set (Paragraph 0012—sensitivity of the fall detection algorithm is adapted using contextual information which indicates that the user is at a higher risk of falling; Paragraph 0090—an increase in sensitivity of the fall detection algorithm is temporary and only lasts while the user is at a higher risk of falling; Paragraph 0102—can determine if the location of the user coincides with a location in which the user has previously fallen with a match indicating the user is at higher risk of falling, while a location with no fall history would have a lower or normal associated risk of falling; Paragraph 0105—can compare an activity profile to activity profiles from previous periods of time to determine if the user is more active than usual or not) wherein each portion of the selected part of the first data set corresponds to a respective temporal occurrence of the selected context of the second data set (Fig. 6—context information about the user and/or environment is determined and then analyzed to determine whether the context indicates the user is at a higher risk of falling…if the context poses higher risk, the sensitivity of the fall detection algorithm is increased…context information is determined again to determine whether the user is still in a high-risk context; Paragraph 0091—context information is determined at step 107 in the same way as in step 101….can comprise monitoring for changes in the context information, such that this step may also be seen as monitoring whether the user is in the same context such as whether the user is currently in a specific, selected context). It can be seen that Annegarn ‘153 teaches the selected part of the first data set comprises separate, non-contiguous portions of the first data set with matching context information, as the context information of a particular time period is compared to context information from previous time periods, which may be seen to be noncontiguous, in order to determine whether a period correlates a high-risk or normal-to-low risk of falling. For example, the algorithm compares previous, noncontiguous time periods with matching context such as a location, to assess the fall history associated with this context such that a fall risk may be calculated (e.g. the fall risk in a bathroom is considered high because data sets from past periods with the same location context include falls). Annegarn ‘153 additionally teaches determining a fall risk based on movement measurements in the selected part of the first data set (Paragraph 0100—context information comprises an indication that the user is walking, processing unit can determine whether the user is walking by processing measurements from movement sensors…determines that the user is no longer walking, the user’s fall risk is therefore lower).
Annegarn ‘153 additionally teaches a display may be included in a user device in order to provide feedback to a user (Paragraph 0070). However, Annegarn ‘153 fails to specifically teach transmitting, from the processing unit to a client device, for display in a user interface of the client device, one or more visual indicators comprising one or more tasks for the subject to perform to reduce the determined fall risk, the one or more visual indicators based on the determined fall risk. Annegarn ‘146 teaches a fall detection system and method (Abstract) wherein the method includes transmitting, from the processing unit to a client device, for display in a user interface of the client device, one or more visual indicators comprising one or more tasks for the subject to perform to reduce the determined fall risk, the one or more visual indicators based on the determined fall risk (Page 4, lines 28-30 and Page 6, lines 23-25—in some embodiments, the step of displaying comprises adapting the instructions for the one or more exercises and/or movements based on a previously-determined fall risk for the user). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Annegarn ‘153, including the displaying feedback to the user, with the visual indicators of Annegarn ‘146 in order to predictably improve the ability of the device to reduce fall risk of a user by providing instructions or steps to reduce fall risk.
Regarding claim 2, Annegarn ‘153 and Annegarn ‘146 teach the computer-implemented method as claimed in claim 1. Annegarn ‘153 additionally teaches wherein the step of selecting comprises: selecting a context that corresponds to a fall risk (Paragraph 0100—context information comprises an indication that the user is walking, processing unit can determining whether the user is walking by processing measurements from movement sensors; Paragraph 0102—can determine if the location of the user coincides with a location in which the user has previously fallen with a match indicating the user is at higher risk of falling, while a location with no fall history would have a lower or normal associated risk of falling; Paragraph 0105—can compare an activity profile to activity profiles from previous periods of time to determine if the user is more active than usual or no; Paragraphs 0029-0030, 0033-040—the fall detection algorithm sensitivity may be set to a normal sensitivity when the user is at a normal risk of falling, but when context information indicates the user is at higher risk the sensitivity may be increased, such that the first data corresponding to the movement of the user may be selected for increased scrutiny/sensitivity based on a selected context being indicating increased risk while periods of movement which do not take place in a high-risk context would not be selected). 
Regarding claim 3, Annegarn ‘153 and Annegarn ‘146 teach the computer-implemented method as claimed in claim 1. Annegarn ‘153 additionally teaches processing the first data set to identify occurrences of a particular type of movement performed by the subject (Paragraph 0100—process the measurements from the movement sensors to identify a pattern consistent with walking), wherein selecting the context from two or more contexts comprises using the second data set to select the context from the two or more contexts that relates to the particular type of movement (Paragraphs 0013-0020—various contexts may indicate that the user is or may be at increased risk of falling in the selected context, such that a given context may be selected to indicate whether the user is at an increased risk of falling or a normal risk of falling; Paragraph 0100—context information comprises an indication that the user is walking, processing unit can determining whether the user is walking by processing measurements from movement sensors; Paragraph 0101—when context information indicates unusual movement pattern…can determine this by processing the measurements from the movement sensors; Paragraph 0102—can determine if the location of the user coincides with a location in which the user has previously fallen with a match indicating the user is at higher risk of falling, while a location with no fall history would have a lower or normal associated risk of falling; Paragraph 0105—can compare an activity profile to activity profiles from previous periods of time to determine if the user is more active than usual or not).
Regarding claim 4, Annegarn ‘153 and Annegarn ‘146 teach the computer-implemented method as claimed in claim 1. Annegarn ‘153 additionally teaches the particular type of movement comprises at least one of walking (Paragraphs 011—can test the user’s walking ability), jogging (Paragraph 0101—walking quicker than normal, e.g. when the user is rushing to catch a bus), running, getting up from a sitting position (Paragraph 0111—sit-to-stand transfer), or standing still (Paragraph 0111—standing still).
Regarding claim 5, Annegarn ‘153 and Annegarn ‘146 teach the computer-implemented method as claimed in claim 1. Annegarn ‘153 additionally teaches the context information comprises any one or more of a location of the subject (Paragraph 0017—indication of the current location), a light level (Paragraph 0018—indication of the ambient light), whether the subject is using a walking aid, whether or when the subject is in bed, whether or when the subject is standing still (Paragraph 0111—standing still), whether the subject is using a specific chair, whether or when the subject is using a toilet (Paragraphs 0017 and 0037—known location including a bathroom; Paragraph 0109—high risk activity e.g. moving in the bathroom), whether or when the subject has taken medication (Paragraph 0019—before and/or after a scheduled dose of medication), the temperature (Paragraph 0018—current temperature), weather conditions (Paragraph 0018—current weather), or a time of day (Paragraph 0019—indication of the current time).
Regarding claim 6, Annegarn ‘153 and Annegarn ‘146 teach the computer-implemented method as claimed in claim 1. Annegarn ‘153 additionally teaches measuring, with the movement sensor (Paragraph 0064—processing unit receives measurements from movement sensors), the movement of the subject to provide the first data set (Paragraph 0064—obtaining measurements of the movements of the user).
Regarding claim 7, Annegarn ‘153 and Annegarn ‘146 teach the computer-implemented method as claimed in claim 1. Annegarn ‘153 additionally teaches measuring, using the context sensor (Paragraphs 0015-0017—context information may include information about the user’s current activities, movement patterns, and location, which may all be measured with the movement sensors such that those sensors additionally serve as context sensors; Paragraph 0100—processing unit can determine an activity such as walking by processing the measurements from movement sensors to identify patterns; Paragraph 0103—context information comprises information on the environment around the user…can be measured using a light sensor), context information of the subject to provide the second data set (Paragraph 0013—determining context information about the user and/or the environment in which the user is located).
Regarding claim 8, Annegarn ‘153 teaches a non-transitory computer readable medium (Paragraph 0032—computer program product) having computer readable code (Paragraph 0032—computer readable code) embodied therein, the computer readable code being configured such that, on execution by a processor, the processor is caused to perform (Paragraph 0032—on execution by a suitable computer or processing unit performs the method) a method of determining a fall risk of a subject (Paragraph 0013—determined context information indicates the user may be at an increased risk of falling), the non-transitory computer readable medium comprising: instructions for receiving, from a movement sensor (Paragraph 0064—processing unit receives measurements from movement sensors), a first data set containing measurements of movements of the subject over a period of time (Paragraph 0025—determining one or more feature values from measurements of the movements of the user; Paragraph 0064—one or more movement sensors for obtaining measurements of the movements of the user); instructions for receiving, from a context sensor (Paragraphs 0015-0017—context information may include information about the user’s current activities, movement patterns, and location, which may all be measured with the movement sensors such that those sensors additionally serve as context sensors; Paragraph 0100—processing unit can determine an activity such as walking by processing the measurements from movement sensors to identify patterns; Paragraph 0103—context information comprises information on the environment around the user…can be measured using a light sensor), a second data set indicative of context information of the subject that can be used to determine a context of particular movements of the subject (Steps 101 and 107—determine context information about the user and/or the environment in which the user is located, Fig. 6; Element 50—contextual information, Fig. 7), wherein the second data set contains measurements that cover the period of time covered by the first data set (Paragraph 0086—while the method of Fig. 6 is being performed, the system is measuring movements of the user from the movement sensors and continuously or periodically processing them); instructions for determining two or more contexts from the context information of the second data set, each context of the two or more contexts including at least one temporal occurrence over the period of time (Paragraph 0111—switches into assessment data analysis mode in which measurements collected during previous data collection modes are analyzed to determine fall risk, such that previous temporal occurrences of contexts may be analyzed; Paragraph 0118—blocks of measurement data may be contiguous with previous blocks or not, depending on specific context information such as the user sitting or lying down for an extended period of time; Fig. 8—environmental conditions and other factors such as medication use contribute to fall risk consideration such that multiple different contexts may be determined from the context information, such as different lighting contexts, different ground surfaces, etc.); instructions for selecting a context from the two or more contexts to determine a fall risk for the selected context (Paragraphs 0013-0020—various contexts may indicate that the user is or may be at increased risk of falling in the selected context, such that a given context may be selected to indicate whether the user is at an increased risk of falling or a normal risk of falling; Paragraph 0102—can determine if the location of the user coincides with a location in which the user has previously fallen with a match indicating the user is at higher risk of falling, while a location with no fall history would have a lower or normal associated risk of falling); instructions for selecting a part of the first data set based on the selected context (Paragraph 0086—while the method of Fig. 6 is being performed, the system is measuring movements of the user from the movement sensors and continuously or periodically processing them; Paragraph 0099—when the context information indicates the user is performing a fall risk assessment or other high risk activity, will increase sensitivity of the fall detection algorithm…sensitivity can be reduced when the risk level falls; Paragraphs 0029-0030, 0033-040—the fall detection algorithm sensitivity may be set to a normal sensitivity when the user is at a normal risk of falling, but when context information indicates the user is at higher risk the sensitivity may be increased, such that the first data corresponding to the movement of the user may be selected for increased scrutiny/sensitivity based on a selected context being indicating increased risk while periods of movement which do not take place in a high-risk context would not be selected; Paragraph 0105—can compare an activity profile to activity profiles from previous periods of time to determine if the user is more active than usual or no), the selected part of the first data set comprising separate, non- contiguous portions of the first data set (Paragraph 0012—sensitivity of the fall detection algorithm is adapted using contextual information which indicates that the user is at a higher risk of falling; Paragraph 0090—an increase in sensitivity of the fall detection algorithm is temporary and only lasts while the user is at a higher risk of falling; Paragraph 0102—can determine if the location of the user coincides with a location in which the user has previously fallen with a match indicating the user is at higher risk of falling, while a location with no fall history would have a lower or normal associated risk of falling; Paragraph 0105—can compare an activity profile to activity profiles from previous periods of time to determine if the user is more active than usual or not),  wherein each portion of the selected part of the first data set corresponds to a respective temporal occurrence of the selected context of the second data set (Fig. 6—context information about the user and/or environment is determined and then analyzed to determine whether the context indicates the user is at a higher risk of falling…if the context poses higher risk, the sensitivity of the fall detection algorithm is increased…context information is determined again to determine whether the user is still in a high-risk context; Paragraph 0091—context information is determined at step 107 in the same way as in step 101….can comprise monitoring for changes in the context information, such that this step may also be seen as monitoring whether the user is in the same context such as whether the user is currently in a specific, selected context). It can be seen that Annegarn ‘153 teaches the selected part of the first data set comprises separate, non-contiguous portions of the first data set with matching context information, as the context information of a particular time period is compared to context information from previous time periods, which may be seen to be noncontiguous, in order to determine whether a period correlates a high-risk or normal-to-low risk of falling. For example, the algorithm compares previous, noncontiguous time periods with matching context such as a location, to assess the fall history associated with this context such that a fall risk may be calculated (e.g. the fall risk in a bathroom is considered high because data sets from past periods with the same location context include falls). Annegarn ‘153 additionally teaches instructions for determining the fall risk based on movement measurements in the selected part of the first data set (Paragraph 0100—context information comprises an indication that the user is walking, processing unit can determining whether the user is walking by processing measurements from movement sensors…determines that the user is no longer walking, the user’s fall risk is therefore lower).
Annegarn ‘153 additionally teaches a display may be included in a user device in order to provide feedback to a user (Paragraph 0070). However, Annegarn ‘153 fails to specifically teach transmitting, from the processing unit to a client device, for display in a user interface of the client device, one or more visual indicators comprising one or more tasks for the subject to perform to reduce the determined fall risk, the one or more visual indicators based on the determined fall risk. Annegarn ‘146 teaches a fall detection system and method (Abstract) wherein the method includes transmitting, from the processing unit to a client device, for display in a user interface of the client device, one or more visual indicators comprising one or more tasks for the subject to perform to reduce the determined fall risk, the one or more visual indicators based on the determined fall risk (Page 4, lines 28-30 and Page 6, lines 23-25—in some embodiments, the step of displaying comprises adapting the instructions for the one or more exercises and/or movements based on a previously-determined fall risk for the user). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Annegarn ‘153, including the displaying feedback to the user, with the visual indicators of Annegarn ‘146 in order to predictably improve the ability of the device to reduce fall risk of a user by providing instructions or steps to reduce fall risk.
Regarding claim 9, Annegarn ‘153 teaches an apparatus (Fall detection system 2, user device 4; Fig. 5) for determining a fall risk of a subject (Paragraph 0013—determined context information indicates the user may be at an increased risk of falling), the apparatus comprising: a processor (Processing unit 10, Fig. 5) configured to: receive, from a movement sensor (Paragraph 0064—processing unit receives measurements from movement sensors; One or more movement sensors 6, 8, Fig. 1), a first data set containing measurements of movements of the subject over a period of time (Paragraph 0025—determining one or more feature values from measurements of the movements of the user; Paragraph 0064—one or more movement sensors for obtaining measurements of the movements of the user); receive, from a context sensor (Paragraphs 0015-0017—context information may include information about the user’s current activities, movement patterns, and location, which may all be measured with the movement sensors such that those sensors additionally serve as context sensors; Paragraph 0100—processing unit can determine an activity such as walking by processing the measurements from movement sensors to identify patterns; Paragraph 0103—context information comprises information on the environment around the user…can be measured using a light sensor), a second data set indicative of context information of the subject that can be used to determine a context of particular movements of the subject (Paragraphs 0015-0017—context information may include information about the user’s current activities, movement patterns, and location; Paragraph 0100—processing unit can determine an activity such as walking by processing the measurements from movement sensors to identify patterns; Steps 101 and 107—determine context information about the user and/or the environment in which the user is located, Fig. 6; Element 50—contextual information, Fig. 7), wherein the second data set contains measurements that cover the period of time covered by the first data set (Paragraph 0086—while the method of Fig. 6 is being performed, the system is measuring movements of the user from the movement sensors and continuously or periodically processing them); determining two or more contexts from the context information of the second set, each context of the two or more contexts including at least one temporal occurrence over the periods of time (Paragraph 0111—switches into assessment data analysis mode in which measurements collected during previous data collection modes are analyzed to determine fall risk, such that previous temporal occurrences of contexts may be analyzed; Paragraph 0118—blocks of measurement data may be contiguous with previous blocks or not, depending on specific context information such as the user sitting or lying down for an extended period of time; Fig. 8—environmental conditions and other factors such as medication use contribute to fall risk consideration such that multiple different contexts may be determined from the context information, such as different lighting contexts, different ground surfaces, etc.); selecting a context from the two or more contexts to determine a fall risk for the selected context (Paragraphs 0013-0020—various contexts may indicate that the user is or may be at increased risk of falling in the selected context, such that a given context may be selected to indicate whether the user is at an increased risk of falling or a normal risk of falling; Paragraph 0102—can determine if the location of the user coincides with a location in which the user has previously fallen with a match indicating the user is at higher risk of falling, while a location with no fall history would have a lower or normal associated risk of falling); selecting a part of the first data set based on the selected context (Paragraph 0086—while the method of Fig. 6 is being performed, the system is measuring movements of the user from the movement sensors and continuously or periodically processing them; Paragraph 0099—when the context information indicates the user is performing a fall risk assessment or other high risk activity, will increase sensitivity of the fall detection algorithm…sensitivity can be reduced when the risk level falls; Paragraphs 0029-0030, 0033-040—the fall detection algorithm sensitivity may be set to a normal sensitivity when the user is at a normal risk of falling, but when context information indicates the user is at higher risk the sensitivity may be increased, such that the first data corresponding to the movement of the user may be selected for increased scrutiny/sensitivity based on a selected context being indicating increased risk while periods of movement which do not take place in a high-risk context would not be selected; Paragraph 0105—can compare an activity profile to activity profiles from previous periods of time to determine if the user is more active than usual or no), the selected part of the first data set comprising separate, non-contiguous portions of the first data set (Paragraph 0012—sensitivity of the fall detection algorithm is adapted using contextual information which indicates that the user is at a higher risk of falling; Paragraph 0090—an increase in sensitivity of the fall detection algorithm is temporary and only lasts while the user is at a higher risk of falling; Paragraph 0102—can determine if the location of the user coincides with a location in which the user has previously fallen with a match indicating the user is at higher risk of falling, while a location with no fall history would have a lower or normal associated risk of falling; Paragraph 0105—can compare an activity profile to activity profiles from previous periods of time to determine if the user is more active than usual or not) wherein each portion of the selected part of the first data set corresponds to a respective temporal occurrence of the selected context of the second data set (Fig. 6—context information about the user and/or environment is determined and then analyzed to determine whether the context indicates the user is at a higher risk of falling…if the context poses higher risk, the sensitivity of the fall detection algorithm is increased…context information is determined again to determine whether the user is still in a high-risk context; Paragraph 0091—context information is determined at step 107 in the same way as in step 101….can comprise monitoring for changes in the context information, such that this step may also be seen as monitoring whether the user is in the same context such as whether the user is currently in a specific, selected context). It can be seen that Annegarn ‘153 teaches the selected part of the first data set comprises separate, non-contiguous portions of the first data set with matching context information, as the context information of a particular time period is compared to context information from previous time periods, which may be seen to be noncontiguous, in order to determine whether a period correlates a high-risk or normal-to-low risk of falling. For example, the algorithm compares previous, noncontiguous time periods with matching context such as a location, to assess the fall history associated with this context such that a fall risk may be calculated (e.g. the fall risk in a bathroom is considered high because data sets from past periods with the same location context include falls). Annegarn ‘153 additionally teaches determining the fall risk based on movement measurements in the selected part of the first data set (Paragraph 0100—context information comprises an indication that the user is walking, processing unit can determining whether the user is walking by processing measurements from movement sensors…determines that the user is no longer walking, the user’s fall risk is therefore lower).
Annegarn ‘153 additionally teaches a display may be included in a user device in order to provide feedback to a user (Paragraph 0070). However, Annegarn ‘153 fails to specifically teach transmitting, from the processing unit to a client device, for display in a user interface of the client device, one or more visual indicators comprising one or more tasks for the subject to perform to reduce the determined fall risk, the one or more visual indicators based on the determined fall risk. Annegarn ‘146 teaches a fall detection system and method (Abstract) wherein the method includes transmitting, from the processing unit to a client device, for display in a user interface of the client device, one or more visual indicators comprising one or more tasks for the subject to perform to reduce the determined fall risk, the one or more visual indicators based on the determined fall risk (Page 4, lines 28-30 and Page 6, lines 23-25—in some embodiments, the step of displaying comprises adapting the instructions for the one or more exercises and/or movements based on a previously-determined fall risk for the user). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Annegarn ‘153, including the displaying feedback to the user, with the visual indicators of Annegarn ‘146 in order to predictably improve the ability of the device to reduce fall risk of a user by providing instructions or steps to reduce fall risk.
Regarding claim 10, Annegarn ‘153 and Annegarn ‘146 teach the apparatus as claimed in claim 9. Annegarn ‘153 additionally teaches the processor is configured to select a context that corresponds to a fall risk (Paragraph 0100—context information comprises an indication that the user is walking, processing unit can determining whether the user is walking by processing measurements from movement sensors; Paragraph 0102—can determine if the location of the user coincides with a location in which the user has previously fallen with a match indicating the user is at higher risk of falling, while a location with no fall history would have a lower or normal associated risk of falling; Paragraphs 0029-0030, 0033-040—the fall detection algorithm sensitivity may be set to a normal sensitivity when the user is at a normal risk of falling, but when context information indicates the user is at higher risk the sensitivity may be increased, such that the first data corresponding to the movement of the user may be selected for increased scrutiny/sensitivity based on a selected context being indicating increased risk while periods of movement which do not take place in a high-risk context would not be selected). 
Regarding claim 11, Annegarn ‘153 and Annegarn ‘146 teach the apparatus as claimed in claim 9. Annegarn ‘153 additionally teaches the processor is configured to process the first data set to identify occurrences of a particular type of movement performed by the subject (Paragraph 0100—process the measurements from the movement sensors to identify a pattern consistent with walking); and select the part of the first data set by using the second data set to select the context that relates to the particular type of movement (Paragraphs 0013-0020—various contexts may indicate that the user is or may be at increased risk of falling in the selected context, such that a given context may be selected to indicate whether the user is at an increased risk of falling or a normal risk of falling; Paragraph 0100—context information comprises an indication that the user is walking, processing unit can determining whether the user is walking by processing measurements from movement sensors; Paragraph 0101—when context information indicates unusual movement pattern…can determine this by processing the measurements from the movement sensors; Paragraph 0102—can determine if the location of the user coincides with a location in which the user has previously fallen with a match indicating the user is at higher risk of falling, while a location with no fall history would have a lower or normal associated risk of falling).
Regarding claim 12, Annegarn ‘153 and Annegarn ‘146 teach the apparatus as claimed in claim 11. Annegarn ‘153 additionally teaches the particular type of movement comprises at least one of walking (Paragraphs 011—can test the user’s walking ability), jogging (Paragraph 0101—walking quicker than normal, e.g. when the user is rushing to catch a bus), running, getting up from a sitting position (Paragraph 0111—sit-to-stand transfer), or standing still (Paragraph 0111—standing still).
Regarding claim 13, Annegarn ‘153 and Annegarn ‘146 teach the apparatus as claimed in claim 9. Annegarn ‘153 additionally teaches the context information comprises any one or more of a location of the subject (Paragraph 0017—indication of the current location), a light level (Paragraph 0018—indication of the ambient light), whether the subject is using a walking aid, whether or when the subject is in bed, whether or when the subject is standing still (Paragraph 0111—standing still), whether the subject is using a specific chair, whether or when the subject is using a toilet (Paragraphs 0017 and 0037—known location including a bathroom; Paragraph 0109—high risk activity e.g. moving in the bathroom), whether or when the subject has taken medication (Paragraph 0019—before and/or after a scheduled dose of medication), the temperature (Paragraph 0018—current temperature), weather conditions (Paragraph 0018—current weather), or a time of day (Paragraph 0019—indication of the current time).
Response to Arguments
Applicant's arguments filed 15 March 2022 with respect to the rejection of claims 1-13 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that “one cannot mentally perform the step of transmitting, from the processing unit to a client device, for display in a user interface of the client device, one or more visual indicators comprising one or more tasks for the subject to perform to reduce the determined fall risk, the one or more visual indicators based on the determined fall risk” because the step would require the use of a processor and a communication device, and that in reciting this limitation, the claimed invention “applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to the particular technological environment”. However, this limitation constitutes mere data outputting in conjunction with the abstract idea per MPEP 2106.05(g), which is considered insignificant extra-solution activity such that it does not integrate the abstract idea into a practical application. In particular, as the limitation requires only the outputting of indicators on a display such that the user is not compelled to act upon the indicators, so no further action, treatment, or prophylaxis is required.  
Furthermore, as discussed in Example 45 of Appendix 1 to the October 2019 Revised Subject Matter Eligibility Guidance (PEG) with respect to integration of the abstract idea into a practical application, wherein a controller in communication with sensors does not integrate the abstract ideas of the claim into a practical application as the use of the controller does not negate the mental nature of the remainder of the limitation but instead serves a tool used to obtain information and perform calculations, the described additional elements still fall into the mental process group of abstract ideas which can be completed by a human, even if requiring the use of a physical aid, wherein the physical aid can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a sensor. In particular, the inclusion of movement and context sensors, similar to the controller of Example 45, may be seen as well-understood, routine, and/or conventional such that they constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. Applicant’s own specification, as described above in this office action, provides evidence that the additional hardware components of the claim are in fact well-understood, routine, and conventional, such that multiple examples of each component are known and available for use in current systems. 
Claims 1-13 thus remain rejected under 35 U.S.C. 101.
Applicant’s arguments, see pages 9-10 of applicant's remarks, filed 15 March 2022, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Annegarn '146.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791